Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
An airburst projectile for countering an unmanned aerial vehicle comprising a spinner, wherein the spinner comprises a rear annular plate being connected along an inner annular edge to a sleeve, an a plurality of partition plates extend radially from the sleeve and being in contact with a face of the rear annular plate, so that a space between adjacent radial partition plates form each compartment and a streamer, in a coiled up state, is disposed in each compartment; and the fuze assembly comprises a programmable fuze and an electric detonator; so that the spinner and the fuze assembly are located forward of the electric detonator, and when an UAV is determined to be a threat or undesirable, an airburst projectile is fired into a flight path of the UAV, such that when the ogive is burst open by activating the electric detonator, the spinner is ejected, causing the streamers to disperse and the streamers to open up from the coiled up state, thus creating a streamer cloud in the flight path of the UAV.
A method for countering an unmanned aerial vehicle comprising the step of, after determining that the UAV is a threat or undesirable, firing the grenade launcher to propel the airburst projectile to the desired destination, and detonating the airburst projectile to disperse streamers to create a streamer cloud as a warning shot or detonating a series of airburst projectiles for fence marking along a relevant part of a territorial or air-exclusion boundary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.